          Case 1:20-cv-03997-JGK Document 7 Filed 08/07/20 Page 1 of 1

                                                     MATTHEW L. SCHWARTZ
                                                     Tel.: (212) 303-3646
                                                     E-mail: mlschwartz@bsfllp.com
                                                     August 7, 2020
BY ECF

Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 14A
New York, New York 10007

       Re:     SEC v. William Sadleir, No. 20 Civ. 03997 (JGK)

Dear Judge Koeltl:

        I represent the defendant, William Sadleir, in the criminal case pending before Judge
Engelmayer, U.S. v. William Sadleir, No. 20 Cr. 320, which stems from the same alleged conduct
and transactions at issue in this case. I write to respectfully seek an extension of Mr. Sadleir’s
time to answer the complaint in this action, to protect his rights in the related criminal case.

        I have been advised by the AUSA handling the related criminal case, who is copied here,
that the government intends to file a motion to intervene in this action and to stay proceedings
pending the disposition of the related criminal case. I anticipate that Mr. Sadleir will have no
objection to that motion. That being so, I respectfully request a 30-day extension of Mr. Sadleir’s
time to answer or otherwise respond to the complaint – from August 10, 2020 to September 9,
2020 – such that the government can make, and the Court may act upon, its stay application. This
extension will avoid Mr. Sadleir being put to the prejudice of choosing to invoke his Fifth
Amendment rights in answering the complaint, on the one hand, or making factual admissions and
denials that could be used against him in the related criminal case, on the other hand. This is Mr.
Sadleir’s first request for an extension of the answer date. The SEC consents to this extension.

        Alternatively, for the same reasons, I respectfully request that the Court simply stay this
case now, either pending a resolution of the related criminal case or at least pending a resolution
of the government’s anticipated stay motion.

       Thank you for your consideration of this request.

                                                     Respectfully,

                                                      /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz
                                                     BOIES SCHILLER FLEXNER LLP
                                                     55 Hudson Yards
                                                     New York, New York 10001

cc:    AUSA Jared Lenow (by e-mail)
